Exhibit 10.1
Privileged and Confidential
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (the “Agreement”) is dated as of
February 24, 2010, by and between Mylan Inc. (the “Company” or “Mylan”) and John
Sheehan (“Executive”).
RECITALS:
     WHEREAS, the Company wishes to employ Executive as Executive Vice President
and Chief Financial Officer as of the Effective Date (defined below), but may be
interested in utilizing Executive in other capacities, in order to avail itself
of Executive’s skills and abilities in light of the Company’s business needs;
     NOW, THEREFORE, in consideration of the promises and mutual obligations of
the parties contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Executive
agree as follows:
     1. Employment of Executive; Best Efforts. The Company agrees to employ
Executive, and Executive accepts employment by the Company, as of the Effective
Date, on the terms and conditions provided herein. Effective as of the Effective
Date, Executive shall serve as Executive Vice President and Chief Financial
Officer.
     2. Effective Date: Term of Employment. This Agreement shall commence and be
effective as of April 1, 2010 (the “Effective Date”) and shall remain in effect,
unless earlier terminated, or extended or renewed, as provided in Section 9 of
this Agreement, through the third anniversary of the Effective Date (the “Third
Anniversary”).
     3. Performance of Duties; Best Efforts. During the term of this Agreement,
Executive shall devote his full working time and attention to the business and
affairs of Mylan and the performance of his duties hereunder, serve Mylan
faithfully and to the best of his ability, and use his best efforts to promote
Mylan’s interests. Without limitation, Executive shall travel in connection with
his employment in accordance with the reasonable direction of the Chief
Executive Officer of the Company, commensurate with the activities of his
position. During the term of this Agreement, Executive agrees to promptly and
fully disclose to Mylan, and not to divert to Executive’s own use or benefit or
the use or benefit of others, any business opportunities involving any existing
or prospective line of business, supplier, product or activity of Mylan or any
business opportunities which otherwise should rightfully be afforded to Mylan.
     4. Executive’s Compensation. Executive’s compensation shall include the
following:
     (a) Annual Base Salary. The Executive’s annual base salary (the “Annual
Base Salary”) shall be Six Hundred Thousand Dollars ($600,000), payable in
accordance with the Company’s normal payroll practices for its executive
officers. The Annual Base

 



--------------------------------------------------------------------------------



 



Salary may be increased from time to time at the discretion of the Compensation
Committee of the Board of Directors of the Company, any other committee
authorized by the Board of Directors or any officer having authority over
executive compensation.
     (b) Annual Bonus. Executive shall have an annual discretionary bonus
opportunity of one hundred percent (100%) of Executive’s then-current Annual
Base Salary, to be paid upon satisfaction of certain criteria established by the
Compensation Committee of the Board of Directors, or by any other committee or
officer having authority over executive compensation. Such bonus shall be paid
no later than March 15th of the year following the year in which the annual
award is no longer subject to a substantial risk of forfeiture.
     (c) Non-Qualified Stock Options. On the Effective Date, Executive shall
receive non-qualified stock options to purchase 80,000 shares of Mylan common
stock under the 2003 Long-Term Incentive Plan (the “Plan”) in accordance with
the following vesting schedule, provided that Executive remains employed by
Mylan on the following vesting dates: on the first anniversary of Effective
Date, Executive shall vest in the first 26,667 shares; on the second anniversary
of the Effective Date, Executive shall vest in an additional 26,666 shares; and
on the third anniversary of the Effective Date, Executive shall vest in the
remaining 26,667 shares. These options will be subject to all terms of the Plan
and the applicable stock option agreement.
     (d) Restricted Stock. On the Effective Date, Executive shall be awarded
16,000 restricted stock units (“RSUs”) under the Plan, which RSUs shall vest in
accordance with the following vesting schedule, provided that Executive remains
employed by Mylan on the following vesting dates: on the first anniversary of
the Effective Date, Executive shall vest in the first 5,334 shares; on the
second anniversary of the Effective Date, Executive shall vest in an additional
5,333 shares; and on the third anniversary of the Effective Date, Executive
shall vest in the remaining 5,333 shares. These RSUs will be subject to all
terms of the Plan and the applicable RSU award instrument.
     (e) Fringe Benefits and Expense Reimbursement. The Executive shall receive
benefits and perquisites of employment similar to those as have been customarily
provided to the Company’s other executive officers including but not limited to,
health insurance coverage, short-term disability benefits and twenty
(20) vacation days, in each case in accordance with the plan documents or
policies that govern such benefits. The Company shall reimburse Executive for
all ordinary and necessary business expenses in accordance with established
Company policy and procedures.
     5. Confidentiality. Executive recognizes and acknowledges that the business
interests of the Company and its subsidiaries, parents and affiliates
(collectively the “Mylan Companies”) require a confidential relationship between
the Company and Executive and the fullest protection and confidential treatment
of the financial data, customer information, supplier information, market
information, marketing and/or promotional techniques and methods, pricing
information, purchase information, sales policies, employee lists, policy and
procedure information, records, advertising information, computer records, trade
secrets, know how, plans and programs, sources of

2



--------------------------------------------------------------------------------



 



supply, and other knowledge of the business of the Mylan Companies (all of which
are hereinafter jointly termed “Confidential Information”) which have or may in
whole or in part be conceived, learned or obtained by Executive in the course of
Executive’s employment with the Company. Accordingly, Executive agrees to keep
secret and treat as confidential all Confidential Information whether or not
copyrightable or patentable, and agrees not to use or aid others in learning of
or using any Confidential Information except in the ordinary course of business
and in furtherance of the Company’s interests. During the term of this Agreement
and at all times thereafter, except insofar as is necessary disclosure
consistent with the Company’s business interests:
     (a) Executive will not, directly or indirectly, disclose any Confidential
Information to anyone outside the Mylan Companies;
     (b) Executive will not make copies of or otherwise disclose the contents of
documents containing or constituting Confidential Information;
     (c) As to documents which are delivered to Executive or which are made
available to him as a necessary part of the working relationships and duties of
Executive within the business of the Company, Executive will treat such
documents confidentially and will treat such documents as proprietary and
confidential, not to be reproduced, disclosed or used without appropriate
authority of the Company;
     (d) Executive will not advise others that the information and/or know how
included in Confidential Information is known to or used by the Company; and
     (e) Executive will not in any manner disclose or use Confidential
Information for Executive’s own account and will not aid, assist or abet others
in the use of Confidential Information for their account or benefit, or for the
account or benefit of any person or entity other than the Company.
The obligations set forth in this paragraph are in addition to any other
agreements the Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law.
     6. Non-Competition and Non-Solicitation. Executive agrees that for a period
ending one (1) year after termination of Executive’s employment with the Company
for any reason:
     (a) Executive shall not, directly or indirectly, whether for himself or for
any other person, company, corporation or other entity be or become associated
in any way (including but not limited to the association set forth in i-vii of
this subsection) with any business or organization which is directly or
indirectly engaged in the research, development, manufacture, production,
marketing, promotion or sale of any product the same as or similar to those of
the Mylan Companies, or which competes or intends to compete in any line of
business with the Mylan Companies within North America. Notwithstanding the
foregoing, Executive may during the period in which this paragraph

3



--------------------------------------------------------------------------------



 



is in effect own stock or other interests in corporations or other entities that
engage in businesses the same or substantially similar to those engaged in by
the Mylan Companies, provided that Executive does not, directly or indirectly
(including without limitation as the result of ownership or control of another
corporation or other entity), individually or as part of a group (as that term
is defined in Section 13(d) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder) (i) control or have the
ability to control the corporation or other entity, (ii) provide to the
corporation or entity, whether as an Executive, consultant or otherwise, advice
or consultation, (iii) provide to the corporation or entity any confidential or
proprietary information regarding the Mylan Companies or its businesses or
regarding the conduct of businesses similar to those of the Mylan Companies,
(iv) hold or have the right by contract or arrangement or understanding with
other parties to hold a position on the board of directors or other governing
body of the corporation or entity or have the right by contract or arrangement
or understanding with other parties to elect one or more persons to any such
position, (v) hold a position as an officer of the corporation or entity,
(vi) have the purpose to change or influence the control of the corporation or
entity (other than solely by the voting of his shares or ownership interest) or
(vii) have a business or other relationship, by contract or otherwise, with the
corporation or entity other than as a passive investor in it; provided, however,
that Executive may vote his shares or ownership interest in such manner as he
chooses provided that such action does not otherwise violate the prohibitions
set forth in this sentence.
     (b) Executive will not, either directly or indirectly, either for himself
or for any other person, partnership, firm, company, corporation or other
entity, contact, solicit, divert, or take away any of the customers or suppliers
of the Mylan Companies.
     (c) Executive will not solicit, entice or otherwise induce any employee of
the Mylan Companies to leave the employ of the Mylan Companies for any reason
whatsoever; nor will Executive directly or indirectly aid, assist or abet any
other person or entity in soliciting or hiring any employee of the Mylan
Companies, nor will Executive otherwise interfere with any contractual or other
business relationships between the Mylan Companies and its employees.
     7. Severability. Should a court of competent jurisdiction determine that
any section or sub-section of this Agreement is unenforceable because one or all
of them are vague or overly broad, the parties agree that this Agreement may and
shall be enforced to the maximum extent permitted by law. It is the intent of
the parties that each section and sub-section of this Agreement be a separate
and distinct promise and that unenforceability of any one subsection shall have
no effect on the enforceability of another.
     8. Injunctive Relief. The parties agree that in the event of Executive’s
violation of Sections 5 and/or 6 of this Agreement or any subsection thereunder,
that the damage to the Company will be irreparable and that money damages will
be difficult or impossible to ascertain. Accordingly, in addition to whatever
other remedies the Company may have at law or in equity, Executive recognizes
and agrees that the Company shall be entitled to

4



--------------------------------------------------------------------------------



 



a temporary restraining order and a temporary and permanent injunction enjoining
and prohibiting any acts not permissible pursuant to this Agreement. Executive
agrees that should either party seek to enforce or determine its rights because
of an act of Executive which the Company believes to be in contravention of
Sections 5 and/or 6 of this Agreement or any subsection thereunder, the duration
of the restrictions imposed thereby shall be extended for a time period equal to
the period necessary to obtain judicial enforcement of the Company’s rights.
     9. Termination of Employment.
     (a) Resignation. (i) Executive may resign from employment at any time upon
90 days written notice to the Chief Executive Officer. During the 90-day notice
period Executive will continue to perform duties and abide by all other terms
and conditions of this Agreement. Additionally, Executive will use his best
efforts to effect a smooth and effective transition to whoever will replace
Executive. Mylan reserves the right to accelerate the effective date of
Executive’s resignation, provided that Executive shall receive Executive’s
salary and benefits through the 90-day period. (ii) If Executive resigns without
“Good Reason” (as defined below), Mylan shall have no liability to Executive
under this Agreement other than that the Company shall pay Executive’s wages and
benefits through the effective date of Executive’s resignation. Executive,
however, will continue to be bound by all provisions of this Agreement that
survive termination of employment. For purposes of this Agreement “Good Reason”
shall mean: (a) a reduction of Executive’s annual base salary below the Annual
Base Salary stipulated in this Agreement, unless other executive officers of the
Company are required to accept a similar reduction; or (b) the assignment of
duties to the Executive which are inconsistent with those of an executive
officer. (iii) If Executive resigns with Good Reason and complies in all
respects with his obligations hereunder, Mylan will pay Executive a lump sum
amount equal to his then-current annual Base Salary, plus an amount equal to the
bonus that Executive would have been entitled to receive for the fiscal year in
which the termination occurs, pro rated based on the portion of such year during
which Executive was employed by the Company. Subject to Section 9(h), such
payment will be made within 30 days following Executive’s termination of
employment. Mylan shall also pay the cost of continuing Executive’s health
insurance benefits for the 12 months following his separation from the Company;
provided, however, that in the case of health insurance continuation, Mylan’s
obligation to provide health insurance benefits shall end at such time as
Executive obtains health insurance benefits through another employer or
otherwise in connection with rendering services for a third party. Executive
will continue to be bound by all provisions of this Agreement that survive
termination of employment.
     (b) Termination for Cause. If Mylan determines to terminate Executive’s
employment during the term of this Agreement for Cause, as defined herein, the
Company shall have no liability to Executive other than to pay Executive’s wages
and benefits through the effective date of Executive’s termination. Executive,
however, will continue to be bound by all provisions of this Agreement that
survive termination of employment. For purposes of this Agreement, “Cause” shall
mean: (i) Executive’s

5



--------------------------------------------------------------------------------



 



willful and gross misconduct with respect to the business or affairs of any of
the Mylan Companies; (ii) Executive’s insubordination, gross neglect of duties,
dishonesty or deliberate disregard of any material rule or policy of any of the
Mylan Companies; (iii) Executive’s conviction of a crime involving moral
turpitude; or (iv) Executive’s conviction of any felony.
     (c) Termination Without Cause. If Mylan discharges Executive without Cause,
Mylan will pay a lump sum amount equal to his then-current annual Base Salary,
plus a pro rata bonus equal to the bonus that Executive would have been entitled
to receive for the fiscal year in which the termination occurs. Subject to
Section 9(h), such payment will be made within 30 days following Executive’s
termination of employment. Mylan shall also pay the cost of continuing
Executive’s health insurance benefits (including, as applicable, those benefits
that cover eligible members of his immediate family) for the 12 months following
such termination without Cause; provided, however, that in the case of health
insurance continuation, Mylan’s obligation to provide health insurance benefits
shall end at such time as Executive obtains health insurance benefits through
another employer or otherwise in connection with rendering services for a third
party. Executive will continue to be bound by all provisions of this Agreement
that survive termination of employment.
     (d) Death or Incapacity. The employment of Executive shall automatically
terminate upon Executive’s death or upon the occurrence of a disability that
renders Executive incapable of performing the essential functions of his
position within the meaning of the Americans With Disabilities Act of 1990. For
all purposes of this Agreement, any such termination shall be treated in the
same manner as a termination without Cause, as described in Section 9(c) above,
and Executive, or Executive’s estate, as applicable, shall receive all
consideration, compensation and benefits that would be due and payable to
Executive for a termination without Cause, provided, however, that such
consideration, compensation and benefits shall be reduced by any death or
disability benefits (as applicable) that the Executive or his estate or
beneficiaries (as applicable) are entitled to pursuant to plans or arrangements
of the Company.
     (e) Extension or Renewal. This Agreement may be extended or renewed upon
mutual written agreement of the parties. Unless this Agreement has sooner been
terminated for any of the reasons stated in Section 9(a), (b), (c) or (d) of
this Agreement, and further provided that Executive would otherwise be
physically and mentally able to perform the essential functions of Executive’s
position at such time, with or without reasonable accommodation, the parties
shall endeavor to commence renewal or extension discussions 30 days prior to the
Third Anniversary.
     If by the Third Anniversary the Company has not made an offer to Executive
for continued employment with the Company beyond such date, Executive’s
employment shall terminate as of such date, and the Company shall pay Executive
a lump sum amount equal to his then-current annual Base Salary, which amount
shall be paid within 30 days following Executive’s separation from the Company
(subject to Section 9(h)) below), and Executive’s health insurance benefits
shall be continued for 12 months at the Company’s

6



--------------------------------------------------------------------------------



 



cost; provided, however, that in the case of health insurance continuation, the
Company’s obligation to provide health insurance benefits shall end at such time
as Executive, at his option, voluntarily obtains heath insurance benefits.
     (f) Return of Company Property. Upon the termination of Executive’s
employment for any reason, Executive shall immediately return to Mylan all
records, memoranda, files, notes, papers, correspondence, reports, documents,
books, diskettes, hard drives, electronic files, and all copies or abstracts
thereof that Executive has concerning any or all of the Mylan Companies’
business. Executive shall also immediately return all keys, identification cards
or badges and other company property.
     (g) No Duty to Mitigate. There shall be no requirement on the part of
Executive to seek other employment or otherwise mitigate damages in order to be
entitled to the full amount of any payments and benefits to which Executive is
otherwise entitled under any contract and the amount of such payments and
benefits shall not be reduced by any compensation or benefits received by
Executive from other employment.
     (h) Conditions to Payment and Acceleration; Section 409A of the Code. The
intent of the parties is that payments and benefits under this Agreement comply
with Section 409A of the Internal Revenue Code (the “Code”) to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to Executive under Section 9 of this Agreement until Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. For purposes of this Agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in Section 9 that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Executive’s termination of employment (or death, if earlier). To the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year; provided, however, that
with respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such

7



--------------------------------------------------------------------------------



 



reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes.
     10. Indemnification. The Company shall maintain D&O liability coverage
pursuant to which Executive shall be a covered insured. Executive shall receive
indemnification in accordance with the Company’s Bylaws in effect as of the date
of this Agreement. Such indemnification shall be contractual in nature and shall
remain in effect notwithstanding any future change to the Company’s Bylaws.
     To the extent not otherwise limited by the Company’s Bylaws in effect as of
the date of this Agreement, in the event that Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that he is or was an officer, employee or agent of or is or was serving
the Company or any subsidiary of the Company, or is or was serving at the
request of the Company or another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by law against all expenses, liabilities and losses (including
attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Executive
in connection therewith. Such right shall be a contract right and shall include
the right to be paid by the Company expenses incurred in defending any such
proceeding in advance of its final disposition; provided, however, that the
payment of such expenses incurred by Executive in his capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
Executive while a director or officer, including, without limitation, service to
an employee benefit plan) in advance of the final disposition of such proceeding
will be made only upon delivery to the Company of an undertaking, by or on
behalf of Executive, to repay all amounts to Company so advanced if it should be
determined ultimately that Executive is not entitled to be indemnified under
this section or otherwise.
     Promptly after receipt by Executive of notice of the commencement of any
action, suit or proceeding for which Executive may be entitled to be
indemnified, Executive shall notify the Company in writing of the commencement
thereof (but the failure to notify the Company shall not relieve it from any
liability which it may have under this Section 10 unless and to the extent that
it has been prejudiced in a material respect by such failure or from the
forfeiture of substantial rights and defenses). If any such action, suit or
proceeding is brought against Executive and he notifies the Company of the
commencement thereof, the Company will be entitled to participate therein, and,
to the extent it may elect by written notice delivered to Executive promptly
after receiving the aforesaid notice from Executive, to assume the defense
thereof with counsel reasonably satisfactory to Executive, which may be the same
counsel as counsel to the Company. Notwithstanding the foregoing, Executive
shall have the right to employ his own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of

8



--------------------------------------------------------------------------------



 



Executive unless (i) the employment of such counsel shall have been authorized
in writing by the Company, (ii) the Company shall not have employed counsel
reasonably satisfactory to Executive to take charge of the defense of such
action within a reasonable time after notice of commencement of the action or
(iii) Executive shall have reasonably concluded, after consultation with counsel
to Executive, that a conflict of interest exists which makes representation by
counsel chosen by the Company not advisable (in which case the Company shall not
have the right to direct the defense of such action on behalf of Executive), in
any of which events such fees and expenses of one additional counsel shall be
borne by the Company. Anything in this Section 9 to the contrary
notwithstanding, the Company shall not be liable for any settlement of any claim
or action effected without its written consent.
     11. Other Agreements. The rights and obligations contained in this
Agreement are in addition to and not in place of any rights or obligations
contained in any other agreements between the Executive and the Company.
     12. Notices. All notices hereunder to the parties hereto shall be in
writing sent by certified mail, return receipt requested, postage prepaid, and
by fax, addressed to the respective parties at the following addresses:

         
 
  If to the Company:   Mylan Inc.
 
      1500 Corporate Drive
 
      Canonsburg, Pennsylvania 15317
 
      Attention: Chief Executive Officer
 
       
 
  If to Executive:   at the most recent address on record at the Company.

Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.
     13. Withholding. All payments required to be made by the Company hereunder
to Executive or his dependents, beneficiaries, or estate will be subject to the
withholding of such amounts relating to tax and/or other payroll deductions as
may be required by law.
     14. Modification and Waiver. This Agreement may not be changed or
terminated rally, nor shall any change, termination or attempted waiver of any
of the provisions contained in this Agreement be binding unless in writing and
signed by the party against whom the same is sought to be enforced, nor shall
this section itself by waived verbally. This Agreement may be amended only by a
written instrument duly executed by or on behalf of the parties hereto.

9



--------------------------------------------------------------------------------



 



     15. Construction of Agreement. This Agreement and all of its provisions
were subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.
     16. Successors and Assigns. This Agreement and all of its provisions,
rights and obligations shall be binding upon and inure to the benefit of the
parties hereto and the Company’s successors and assigns. This Agreement may be
assigned by the Company to any person, firm or corporation which shall become
the owner of substantially all of the assets of the Company or which shall
succeed to the business of the Company; provided, however, that in the event of
any such assignment the Company shall obtain an instrument in writing from the
assignee in which such assignee assumes the obligations of the Company hereunder
and shall deliver an executed copy thereof to Executive. No right or interest to
or in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude him from designating
one or more beneficiaries to receive any amount that may be payable after his
death and shall not preclude the legal representative of his estate from
assigning any right hereunder to the person or persons entitled thereto under
his will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to his estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiary or
beneficiaries so designated to receive any such amount, or if no beneficiary has
been so designated, the legal representative of the Executive’s estate. No
right, benefit, or interest hereunder, shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt, or obligation, or to execution,
attachment, levy, or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void, and of no effect.
     17. Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania. Any controversy,
dispute or claim arising out of or relating to this Agreement, or the breach
hereof, including a claim for injunctive relief, or any claim which, in any way
arises out of or relates to, Executive’s employment with the Company or the
termination of said employment, including but not limited to statutory claims
for discrimination, shall be resolved by arbitration in accordance with the then
current rules of the American Arbitration Association respecting employment
disputes except that the parties shall be entitled to engage in all forms of
discovery permitted under the Pennsylvania Rules of Civil Procedure (as such
rules may be in effect from time to time). The hearing of any such dispute will
be held in Pittsburgh, Pennsylvania, and the losing party shall bear the costs,
expenses and counsel fees of such proceeding. Executive and Company agree for
themselves, their, employees, successors and assigns and their accountants,
attorneys and experts that any arbitration hereunder will be held in complete
confidence and, without the other party’s prior written consent, will not be
disclosed, in whole or in part, to any other person or entity except as may be
required by law. The decision of the arbitrator(s) will be final and binding on
all

10



--------------------------------------------------------------------------------



 



parties. Executive and the Company expressly consent to the jurisdiction of any
such arbitrator over them.
     18. Non-Disparagement. During the term hereof and thereafter, Executive
agrees to refrain from any disparaging statements, including but not limited to
statements that amount to libel or slander, about any of the Mylan Companies
and/or any of their respective employees, officers, or directors.
     19. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.
     20. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature page follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above mentioned.

     
MYLAN INC.
  EXECUTIVE:
 
   
/s/ Robert J. Coury
  /s/ John Sheehan
 
   
By: Robert J. Coury
  John Sheehan
Its: Chairman and CEO
   

12